CAPOTOSTO, J.
Assault and battery. Terdict for $50. Plaintiff moves for a new trial for inadequacy of damages.
The plaintiff went on the defendant's premises on a business matter. A disagreement followed. The plaintiff claims that, without provocation, the defendant grappled with him, and that they both fell off a platform while holding each other. The defendant says that lie told the plaintiff’ to leave his premises, that the plaintiff put his hands on him as he was walking away, that they then took hold of each other, and that in the tussle that followed some one missed his footing and they both fell from a platform to the ground.
There were no serious injuries and no monetary loss. The plaintiff was clearly exaggerating his suffering, if any. The Court was not impressed by the way he secured medical attention nor by his manner on the witness stand. His entire outlay in money was $22. The jury gave him $28 for his pain and suffering, which, of course, was entirely subjective. The Court does not find that the plaintiff suffered any injustice at the hands of the jury. It may be a Scotch verdict, but it is a good one.
Motion for new trial denied.